Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
   The drawings filed 9/15/2020 are accepted.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-20 in the reply filed on 10/4/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
configured to be remoldable with application of heat at a predetermined temperature;
 configured to be operable for saturating said heat activated and remoldable resin composition; 
configured to enclose said foam material impregnated with said heat activated and remoldable resin composition, 
configured to be operable for accepting said chamber implement enclosing said foam material impregnated with said heat activated and remoldable resin composition;
operable for customizing or personalizing said insole implement;
configured to be operable for maintaining a molded shape as said heat activated and remoldable resin composition in said sealed chamber implement cools in temperature;
configured to be operable for being remolded to a different shape by reheating said heat activated and remoldable resin composition in said sealed chamber implement.
operable for receiving said chamber implement enclosing said foam material impregnated with said heat activated and remoldable resin composition
configured for sealing said chamber implement enclosing said foam material impregnated with said heat activated and remoldable resin composition to said insole implement.
operable for absorbing said heat activated and remoldable resin composition.
configured to be operable for accepting said enclosing means; 
configured to be operable for maintaining a molded shape as said heat activated and remoldable resin composition in said sealed chamber implement cools in temperature;
configured to be operable for being remolded to a different shape by reheating said enclosing means containing said absorbing means saturated with said remoldable means.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
configured to be remoldable with application of heat at a predetermined temperature;
 configured to be operable for saturating said heat activated and remoldable resin composition; 
configured to enclose said foam material impregnated with said heat activated and remoldable resin composition, 
configured to be operable for accepting said chamber implement enclosing said foam material impregnated with said heat activated and remoldable resin composition;
operable for customizing or personalizing said insole implement;
configured to be operable for maintaining a molded shape as said heat activated and remoldable resin composition in said sealed chamber implement cools in temperature;
configured to be operable for being remolded to a different shape by reheating said heat activated and remoldable resin composition in said sealed chamber implement.
operable for receiving said chamber implement enclosing said foam material impregnated with said heat activated and remoldable resin composition
configured for sealing said chamber implement enclosing said foam material impregnated with said heat activated and remoldable resin composition to said insole implement.
operable for absorbing said heat activated and remoldable resin composition.
means for being remoldable with application of heat at a predetermined temperature; 
means for absorbing said remoldable means,
configured to be operable for accepting said enclosing means; 
configured to be operable for maintaining a molded shape as said heat activated and remoldable resin composition in said sealed chamber implement cools in temperature;
configured to be operable for being remolded to a different shape by reheating said enclosing means containing said absorbing means saturated with said remoldable means.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure, material, or acts for performing the entire claimed function described in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 5,733,647) in view of Ersfeld et al (US 6,280,815) and Coomer (US 5,067,257).
Moore teaches an insole for a shoe. Specifically, Moore teaches inserting a sheet of hard (col 5, lines 25+) thermoplastic resin material (herein relied upon to read on the claimed “heat activated” and “remoldable resin composition”) into a chamber (Figure 3).  Said resin is understood to be “configured to e remoldable with application of heat at a predetermined temperature” since said resin is a thermoplastic resin.
 Said chamber (herein relied upon to read on the claimed “chamber implement”) comprises a heat resistant material (col 2, lines 64+) and a shape configured for application to a user’s body part (col 2, line 14). After formation, a subsequent application of a subsequent heat source to at least said chamber and an application of said chamber to the user’s body part molds said material to the user’s body part (abstract).  With regards to the limitations that the chamber implement comprise a substantially sealed chamber implement to resist a leakage of said foam material saturated with said heat activated and remoldable resin composition and  that the chamber implement is configured to enclose the foam material impregnated with said heat activated and remoldable resin composition (as claimed in claim 14), Moore teaches said chamber is sealed to avoid leakage of said foam material saturated with said heat activated and remoldable resin composition (col 2, lines 60+).
With regards to the limitation that said sealed chamber implement is placed in the arch pad of said insole implement and wherein said insole mold implement comprises at least an arch pad portion that is configured to accept said heat activated and remoldable resin composition in said sealed chamber implement, Moore teaches the sealed chamber may be applied to a bottom foam pad ( col 2, lines 12+-herein relied upon to read on the claimed “insole implement.”)
The product is understood to be “ operable for maintaining a molded shaped as said heat activated and remoldable resin composition in said sealed chamber implement cools in temperature”  and “configured to be operable for being remolded to a different shape by reheating said heat activated and remoldable resin composition in said sealed chamber implement” since Moore teaches the insole taught therein operates as such (example 1).  Furthermore, Moore teaches the insole is remoldable to a different shape by reheating said heat activated and remoldable resin composition in said sealed chamber implement (col 7, lines 1+).
Moore does not teach the thermoplastic resin should be impregnated into a foam material and dried to a substantially harden state before insertion into the chamber. However, Ersfeld teaches utilizing a resin impregnated open-cell foam material as the core material of a moldable shoe insert (abstract). The foam provides the insert with the support, cushioning (col 3, line 53) strength, and durability (col 3, line 65). Use of the impregnated foam would also prevent the “bunch up” (col 2, line 48+) problem identified by Moore.   Said foam is understood to be “configured to be operable for saturating said heat activated and remoldable resin composition” and “ configured to be operable for customizing or personalizing an insole mold implement”  since is it open-celled and taught to be useful for inserts for insoles.  Thus, it would have been obvious to utilize a foam impregnated with the resin of Moore as the core material of Moore (rather than a resin film/sheet) because the foam would provide the insole with additional support, cushioning, strength, and durability.
Neither Moore nor Ersfeld teach that the foam should be “saturated” with the thermoplastic resin.  However, Coomer teaches that a foam sole insert maybe saturated and that the amount of resin added to the foam is a result effective variable effecting the hardness/softness of the impregnated foam (col 3, lines 1+).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of reins added to the foam sole insert in order to optimize the hardness/softness of the resulting insole
With regards to claim 16, Moore teaches the insole may further comprises a cushioning foam above the barrier layer (herein understood to read on the claimed “chamber”) (col 2, lines 27+). Said cushioning foam is understood to read on the claimed “top layer on said chamber and said bottom layer”.
With regards to claim 17, Moore teaches the method in which said chamber comprises a temperature resistant bag (figure 3; col 2, lines 64+).
With regards to claims 19, said foam material comprises an open cell structure (col 2, lines 45 of Ersfeld).
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 5,733,647) in view of Ersfeld et al (US 6,280,815) and Coomer (US 5,067,257), as applied to claims above, and further in view of Bar et al (US 5,095,570).
Moore in view of Ersfeld is relied upon as above but does not teach the chamber should comprise an aluminum vacuum sealed bag. However, Bar teaches an insole housing for use with a conformable/customizable insole. Specifically, Bar teaches a useful insole housing may comprise an aluminum foil bag (col 7, lines 28+). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an aluminum bag as the housing/chamber of Moore because Bar teaches such materials are useful as housings/chambers for customizable insole materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/
Primary Examiner, Art Unit 3649